  Case 2:18-cv-00225-NDF Document 17 Filed 10/03/19 Page 1 of 9



Laurence Stinson
Scott Stinson
STINSON LAW GROUP, P.C.
1421 Rumsey Avenue
Cody, Wyoming 82414
307.587.0300
Fax: 307.527.6092
Email: laurence@stinsonlawyers.com

Thomas Keegan
KEEGAN, KRISJANSONS, & MILES, PC.
1233 Bleistein Avenue
Cody, Wyoming 82414
307.587.2385
t.keegan@kkmattorneys.com

Attorneys for Plaintiff




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF WYOMING

                                                         )
RODNEY MIEARS and MARIAN                                 )
MIEARS, husband and wife,                                ) Civil Action No. 18-CV-225-F
                                                         )
                Plaintiff,                               )
                                                         )
        vs.                                              )
                                                         ) PLAITIFFS’ EXPERT
SYSCO MONTANA, INC.                                      ) WITNESS DESIGNATION
                                                         )
                Defendant.                               )
                                                         )
                                                         )

       COME NOW the Plaintiffs, by and through their counsel, Stinson Law

Group, P.C., and Keegan, Krisjansons, & Miles, P.C., and pursuant to the

Court’s Pretrial Order [Doc. 8] and the Court’s Order Extending Expert

Designation Deadlines [Doc. 13], hereby provides the following Expert Witness

Designations:


                          Plaintiff’s Expert Witness Designation– Page 1 of 9
     Case 2:18-cv-00225-NDF Document 17 Filed 10/03/19 Page 2 of 9



                               RETAINED EXPERTS

1.       Jeffery K. Ball, Ph.D., P.E., Veritech Consulting Engineering, LLC, Two

Oak Park Plaza, Ste. 200, Castle Rock, CO 80104, (303) 660-4395. Mr. Ball is

an engineer and accident reconstruction expert. Mr. Ball’s Report in this

matter, CV, Prior Testimony, and Fee Schedule are attached as Exhibit 1, and

incorporated herein by reference.

2.       Whitney G. Morgan, Motor Carrier Safety Consulting, Inc., P.O. Box

531195, Birmingham, Alabama 35253-1195, (205) 871-4455. Mr. Morgan is a

state and federal motor carrier regulations compliance and safety consultant

and expert. Mr. Morgan’s Report in this matter, CV, Prior Testimony, and

Fee Schedule are attached as Exhibit 2, and incorporated herein by reference.

3.       Regg L. Gibbs, MS, CRC, LCPC, CBIS, FIALCP, Rocky Mountain

Rehab, P.C., P.O. Box 20253, Billings, MT 59104. Mr. Gibbs is a vocational

rehabilitation and life care planning expert. Mr. Gibbs’ Report in this matter,

CV, Prior Testimony, and Fee Schedule are attached as Exhibit 3, and

incorporated herein by reference.

4.       Tyler J. Bowles, Ph.D, CPA, Tyler J. Bowles & Associates, LLC, 4856

West 100 South, Weston, ID 83286 (435) 512-0707. Mr. Bowles is a Certified

Public Accountant and forensic economics consultant. Mr. Bowles’ Report in

this matter, CV, Prior Testimony, and Fee Schedule are attached as Exhibit

4, and incorporated herein by reference.

                          NON-RETAINED EXPERTS




                        Plaintiff’s Expert Witness Designation– Page 2 of 9
     Case 2:18-cv-00225-NDF Document 17 Filed 10/03/19 Page 3 of 9



1.       Aaron Brown, M.D., West Park Hospital (now Cody Regional Health),

707 Sheridan Avenue, Cody, WY 82414, (307) 527-7501. Dr. Brown treated the

Plaintiff in the emergency room and has information related to the Plaintiff’s

injuries, care and treatment. If called, Dr. Brown will testify to his records and

consistent with his records. Those records have been disclosed pursuant to

Rule 26.1 within the litigation and any additional records will likewise be

supplemented.

2.       Janet MacLennan, OTR/L, CLT, Alternative Specialties, LLC, 317 Trout

Peak Drive, Cody, WY 82414, (307) 578-6890.                       Ms. MacLennan provided

occupational therapy to the Plaintiff and has information related to his injuries

as a result of the crash.       Ms. MacLennan will testify to her records and

consistent with her records, including diagnosis and prognosis stemming

therefrom. Those records have been disclosed pursuant to Rule 26.1 within the

litigation and any additional records will likewise be supplemented.

3.       Stephen Emery, M.D., 720 Lindsay Lane, Suite C, Cody, WY 82414,

(307) 578-2180. Dr. Emery has information related to his care and treatment

of the Plaintiff as well as his evaluation of his disability.                Dr. Emery is an

orthopedic surgeon. Dr. Emery will testify to his records and consistent with

his records, including diagnosis and prognosis stemming therefrom. Those

records have been disclosed pursuant to Rule 26.1 within the litigation and any

additional records will likewise be supplemented.                        Dr. Emery evaluated

Rodney Miears and formed the medical conclusion that Mr. Miears was

physically incapable of performing his job as a Wyoming Highway Patrol and

                       Plaintiff’s Expert Witness Designation– Page 3 of 9
     Case 2:18-cv-00225-NDF Document 17 Filed 10/03/19 Page 4 of 9



was therefore medically disabled. Dr. Emery then referred Mr. Miears to Dr.

Schmidt for a second opinion. Dr. Emery will testify to these facts. Dr. Emery

will testify that, based on his experience and training, Mr. Miears physical

function is unlikely to improve and that surgery cannot likely fix the pain and

limitations suffered by Mr. Miears. Dr. Emery will testify that the condition

and physical functioning of Mr. Miears is unlikely to improve given the chronic

nature of the injury and more likely than not function will decline as he ages.

Dr. Emery will testify that he referred Mr. Miears to Dr. Kalkowski, that he

has reviewed the records of Dr. Kalkowski, and that chiropractic care is

appropriate. Dr. Emery has also reviewed the records of Dr. Schmidt and the

Functional Capacity Evaluation. It is expected that Dr. Emery will testify to

refute any allegation that Mr. Miears symptomatology, patho-physical

disfunction, and/or disability stem from any incident other than the crash with

the Sysco Montana tractor-trailer. Dr. Schmidt will further testify to his

credentials, training, experience, and education, including his three plus

decades of delivering orthopedic care to individuals harmed by traumatic

events.

4.       Vince Kalkowski, D.C., Kalkowski Chiropractic Center, 1408 17th Street,

Cody, WY 82414, (307) 587-1500. If called, Dr. Kalkowski is expected to testify

as to the information and opinions stated in his medical records and consistent

with his September 23, 2019 deposition. Dr. Kalkowski will further testify that

his chiropractic conclusion is that Mr. Miears physical function is unlikely to




                        Plaintiff’s Expert Witness Designation– Page 4 of 9
     Case 2:18-cv-00225-NDF Document 17 Filed 10/03/19 Page 5 of 9



improve and that the condition and physical functioning of Mr. Miears is likely

to decline as he ages.

5.       Frank Schmidt, M.D., Cody Regional Health, 720 Lindsay Lane, Suite

C, Cody, WY 82414, (307) 578-2180. Dr. Schmidt is an orthopedic surgeon in

Cody, Wyoming. Dr. Schmidt will testify to his records and consistent with his

records, including diagnosis and prognosis stemming therefrom. Those records

have been disclosed pursuant to Rule 26.1 within the litigation and any

additional records will likewise be supplemented. At the request of Dr. Emery,

Dr. Schmidt evaluated Rodney Miears and formed the medical conclusion that

Mr. Miears was physically incapable of performing his job as a Wyoming

Highway Patrol and was therefore medically disabled. Dr. Schmidt will testify

to the same. Dr. Schmidt will further testify that his medical conclusions are

that Mr. Miears physical function is unlikely to improve; that Mr. Miears is

not a surgical candidate; that surgery cannot likely fix the pain and limitations

experience by Mr. Miears; and that the condition and physical functioning of

Mr. Miears is likely to decline as he ages. Dr. Schmidt will testify that he has

reviewed the records of Dr. Kalkowski, Dr. Emery, and the Functional

Capacity Evaluation, and that those records are consistent with his

conclusions. It is expected that Dr. Schmidt will testify to refute any allegation

that Mr. Miears symptomatology, patho-physical disfunction, and/or disability

stem from any incident other than the crash with the Sysco Montana tractor-

trailer. Dr. Schmidt will further testify to his credentials, training, experience,




                         Plaintiff’s Expert Witness Designation– Page 5 of 9
     Case 2:18-cv-00225-NDF Document 17 Filed 10/03/19 Page 6 of 9



and education, including his three plus decades of delivering orthopedic care

to individuals harmed by traumatic events.

6.       Troy Fulton, MS, PT, Powell Valley Healthcare, 469 Mountain View

Street, Powell, WY 82435 (307) 754-1235. Mr. Fulton performed a Functional

Capacity Evaluation and has information related to Mr. Miears’ health status.

Mr. Fulton will testify to his records and consistent with his records, including

diagnosis and prognosis stemming therefrom.                        Those records have been

disclosed pursuant to Rule 26.1 within the litigation and any additional records

will likewise be supplemented.

7.       Bill S. Rosen, M.D, PC, Physical Medicine and Rehabilitation, P.O. Box

5124, Missoula, Montana, 59801, (406) 721-2344. Dr. Rosen is a physiatrist

who specializes in non-surgical rehabilitation, pain management, and

developing and implementing care plans to restore, as possible, pre-morbidity

function to individuals injured by trauma, such as Mr. Miears. Mr. Miears is

scheduled to see Dr. Rosen in mid-October.                       Medical records and other

documentation related to Dr. Rosen’s evaluation and treatment of Mr. Miears

will be provided through supplementation to self-executing discovery upon

receipt.

8.       Ashley Skates, MSW, LCSW, Alliance Christian Counselling, LLC, 337

Roberts St., Cody, WY 82414, (307) 250-6309. Mr. Miears recently began

seeing Ms. Skates for counseling and treatment for the depression and

emotional trauma he has suffered since the crash with the Sysco Montana

tractor-trailer. Ms. Skates will testify to her records and consistent with her

                        Plaintiff’s Expert Witness Designation– Page 6 of 9
     Case 2:18-cv-00225-NDF Document 17 Filed 10/03/19 Page 7 of 9



records, including her diagnosis and treatment plan stemming therefrom.

Those records have been disclosed pursuant to Rule 26.1 within the litigation

and any additional records will likewise be supplemented.

9.       Lt. Phil Farman, Wyoming Highway Patrol, 1130 Sheridan Avenue

#110, Cody, WY 82414, (307) 587-9729.                           Lt. Farman completed the

Investigator’s Traffic Crash Report from June 15, 2015, and has information

related to the crash. If called, Lt. Farman is expected to testify as to the

information and opinions stated in the June 15, 2015 Crash Report and his

September 24, 2019 deposition.

10.      Trooper Scott A. Carey, Wyoming Highway Patrol, 10 E. Brundage

Lane, Sheridan, WY 82801, (307) 674-2300.                       Trooper Carey prepared the

diagram for the Traffic Crash Report. If called, it is expected he would testify

consistent therewith.

                         NOTE REGARDING ALL EXPERTS

A.       Counsel must coordinate depositions in advance and depositions should

be taken on the day and at the time set aside for that purpose.

B.       It is expected that each expert will make themselves available for

deposition in the city of their primary business address.

C.       It is expected that all experts require pre-payment for their deposition

and deposition preparation time at their scheduled rate.

D.       It is further expected that all experts will testify consistent with their

depositions, if taken.




                         Plaintiff’s Expert Witness Designation– Page 7 of 9
     Case 2:18-cv-00225-NDF Document 17 Filed 10/03/19 Page 8 of 9



 E.      Each expert reserves the right to modify, alter, amend, or supplement

 their opinion as additional or new information becomes known through

 discovery investigation.

F.       Each expert reserves the right to use models or diagrams or displays in

their testimony.

                   NOTE FOR NON-RETAINED EXPERTS

         The records and/or reports in possession of Stinson Law group, P.C.,

have previously been provided to opposing counsel via routine self-executing

discovery, supplementation of self-executing discovery, or exchanged

discovery. In the event additional records and/or reports are identified and/or

discovered, the same will be supplemented without request. Additionally, any

reports and/or records from subsequent care, if any, will be supplemented.

         Plaintiff anticipates that non-retained medical care givers will testify as

to their:

               -   Medical records;

               -   Treatment;

               -   Care plan, if any;

               -   Diagnosis, if any;

               -   Prognosis, if any;

               -   Etiology (causation) of injury;

               -   Need, if any, for future care;

               -   Any other matter relevant to their care and treatment.

//

                         Plaintiff’s Expert Witness Designation– Page 8 of 9
 Case 2:18-cv-00225-NDF Document 17 Filed 10/03/19 Page 9 of 9



DATED this 3rd day of October 2019.


                                                           Stinson Law Group, P.C.

                                                      By: /s/ Laurence W. Stinson
                                                         Laurence W. Stinson


                                                           Keegan, Krisjansons &
                                                           Miles, P.C.

                                                     By: /s/ Thomas P. Keegan
                                                         Thomas P. Keegan



                         CERTIFICATE OF SERVICE
The undersigned hereby certifies that on the 3rd day of October 2019, a true
and correct copy of the foregoing was served to the following at the indicated
address by:

   Hand Delivery                            U.S.P.S., postage pre-paid
   Facsimile                                Certified U.S.P.S., postage pre-paid
   Electronic Service                       CM/ECF

Jeff S. Meyer
Schwartz, Bon, Walker & Studer, LLC
141 S. Center St., Ste 500
Casper, WY 82601

                                                           /s/ Laurence W. Stinson
                                                           Laurence W. Stinson




                        Plaintiff’s Expert Witness Designation– Page 9 of 9
